        Case 19-12330-KHK                  Doc 13   Filed 08/01/19 Entered 08/01/19 11:11:31      Desc Main
                                                    Document     Page 1 of 5


                                       UNITED STATES BANKRUPTCY COURT
                                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                                Alexandria Division

         In re:                                                   )
                                                                  )
         CARL PINKERTON                                           )
                                                                  )     Case No. 19-12330-KHK
                                                                  )     Chapter 13
                                                                  )
                   Debtor.                                        )


         LAKESIDE HOMEOWNERS                                      )
         ASSOCIATION, INC.                                        )
                                                                  )
                   Movant,                                        )
                                                                  )
         v.                                                       )
                                                                  )
         CARL PINKERTON                                           )
                                                                  )
                   Respondent.                                    )

                                     MOTION TO CONFIRM NO STAY IN EFFECT
                                      PURSUANT TO 11 U.S.C. § 362 (c)(4)(A)(ii)

                   Comes now Lakeside Homeowners Association, Inc. (the “Association”), by counsel, and

         for its Motion to Confirm No Stay in Effect Pursuant to 11 U.S.C. § 362 (c)(4)(A)(ii) states as

         follows:

              1. The Association is a secured creditor of Debtor secured by homeowners association

                   assessment liens and judgment liens recorded against the real estate commonly known as

                   14088 Madrigal Drive, Woodbridge, Virginia 22913 (the “Property”), which liens are duly

                   recorded in the Clerk’s Office of the Circuit Court, Prince William County, Virginia.

              2. On July 16, 2019, Debtor filed this Chapter 13 case (the “present case”).




Brad M. Barna, Esq. VSB No. 88993
Chadwick, Washington, Moriarty, Elmore &
Bunn, P.C.
Lakeside Homeowners Association, Inc.
3201 Jermantown Rd., Suite 600
Fairfax, VA 22030
Ph. (703) 352-1900 Fax. (703) 352-5293
bbarna@chadwickwashington.com
        Case 19-12330-KHK                  Doc 13   Filed 08/01/19 Entered 08/01/19 11:11:31         Desc Main
                                                    Document     Page 2 of 5


              3. On October 27, 2018, Debtor filed Chapter 13 case number 18-13649-BFK in this Court

                   (the “October 2018 case”).

              4. The October 2018 case was dismissed by Order entered on June 28, 2019.

              5. On May 30, 2018, Debtor filed Chapter 13 case number 18-11927-BFK in this Court (the

                   “May 2018 case”).

              6. The May 2018 case was dismissed by Order entered on October 5, 2018.

              7. These three cases were all filed after Debtor incurred debt owed to the Association.

              8. The Association initiated a judicial foreclosure of the Property in the Circuit Court of

                   Prince William County, case number CL18-2645, filed on March 16, 2018, prior to the

                   filing of the initial May 2018 case (the “Foreclosure Suit”). The Foreclosure Suit has been

                   “stayed” since the filing of the May 2018 case.

              9. Debtor is clearly abusing the bankruptcy process by filing three bankruptcy cases within a

                   single year. Debtor is not proceeding in good faith.

              10. 11 U.S.C. § 362 (c)(4)(A)(i) states “if a single or joint case is filed by or against a debtor

                   who is an individual under this title, and if 2 or more single or joint cases of the debtor

                   were pending within the previous year but were dismissed, other than a case refiled under

                   a chapter other than chapter 7 after dismissal under section 707(b), the stay under

                   subsection (a) shall not go into effect upon the filing of the later case.”

              11. Two cases of the Debtor were pending within the previous year before the present case was

                   filed but were dismissed; therefore, the automatic stay did not go into effect upon the filing

                   of the present case.




Brad M. Barna, Esq. VSB No. 88993
Chadwick, Washington, Moriarty, Elmore &
Bunn, P.C.
Lakeside Homeowners Association, Inc.
3201 Jermantown Rd., Suite 600
Fairfax, VA 22030
Ph. (703) 352-1900 Fax. (703) 352-5293
bbarna@chadwickwashington.com
        Case 19-12330-KHK                  Doc 13    Filed 08/01/19 Entered 08/01/19 11:11:31           Desc Main
                                                     Document     Page 3 of 5


              12. 11 U.S.C. § 362 (c)(4)(A)(ii) states “on request of a party in interest, the court shall

                   promptly enter an order confirming that no stay is in effect.”

              13. Pursuant to 11 U.S.C. § 362 (c)(4)(A)(ii), the Association, a party of interest, requests that

                   this Court enter an Order confirming that no stay is in effect in the present case

                   WHEREFORE, the above premises considered, Lakeside Homeowners Association, Inc.

         hereby requests that the Court enter an Order Confirming No Stay In Effect Pursuant to 11 U.S.C.

         § 362 (c)(4)(A)(ii).

                                                             By: /s/ Brad M. Barna
                                                             Brad M. Barna
                                                             Virginia State Bar #88993
                                                             CHADWICK, WASHINGTON, MORIARTY,
                                                             ELMORE & BUNN, P.C.
                                                             3201 Jermantown Road, Suite 600
                                                             Fairfax, Virginia 22030
                                                             (703) 352-1900
                                                             (703) 352-5293 (Facsimile)
                                                             bbarna@chadwickwashington.com


                                                    CERTIFICATE OF SERVICE

                I hereby certify that a copy of the foregoing Motion to Confirm No Stay in Effect Pursuant to
         11 U.S.C. § 362 (c)(4)(A)(ii) was sent this 1st day of August 2019, via electronic notice to the
         following:
                   Thomas P. Gorman,                             Martin C. Conway, Esq.
                   300 N. Washington Street, Ste. 400            12934 Harbor Drive, Suite 107
                   Alexandria, VA 22314                          Woodbridge, Virginia 22192
                   Chapter 13 Trustee                            Debtor’s Attorney

         And to all other parties registered to receive notice via CM/ECF.


                                                             By: /s/ Brad M. Barna
                                                             Brad M. Barna




Brad M. Barna, Esq. VSB No. 88993
Chadwick, Washington, Moriarty, Elmore &
Bunn, P.C.
Lakeside Homeowners Association, Inc.
3201 Jermantown Rd., Suite 600
Fairfax, VA 22030
Ph. (703) 352-1900 Fax. (703) 352-5293
bbarna@chadwickwashington.com
        Case 19-12330-KHK                  Doc 13   Filed 08/01/19 Entered 08/01/19 11:11:31       Desc Main
                                                    Document     Page 4 of 5


                                       UNITED STATES BANKRUPTCY COURT
                                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                                Alexandria Division

         In re:                                                   )
                                                                  )
         CARL PINKERTON                                           )
                                                                  )     Case No. 19-12330-KHK
                                                                  )     Chapter 13
                                                                  )
                   Debtor.                                        )


         LAKESIDE HOMEOWNERS                                      )
         ASSOCIATION, INC.                                        )
                                                                  )
                   Movant,                                        )
                                                                  )
         v.                                                       )
                                                                  )
         CARL PINKERTON                                           )
                                                                  )
                   Respondent.                                    )

                             NOTICE OF MOTION TO CONFIRM NO STAY IN EFFECT
                                    PURSUANT TO 11 U.S.C. § 362 (c)(4)(A)(ii)
                                                  AND
                                     NOTICE OF SCHEDULED HEARING

                 Creditor, Lakeside Homeowners Association, Inc. filed a Motion to Confirm No Stay In
         Effect Pursuant To 11 U.S.C. § 362 (c)(4)(A)(ii), filed in case 19-12330-KHK on August 1, 2019.

                Your rights may be affected. You should read these papers carefully and discuss
         them with your attorney, if you have one in this bankruptcy case. (If you do not have an
         attorney, you may wish to consult one.)

            If you do not wish the court to grant the relief sought in the motion, or if you want the court to
         consider your views on the objection, then on or prior to the hearing date, you or your attorney must:

                   File with the court, at the address shown below, a written response with supporting
                   memorandum as required by Local Bankruptcy Rule 9013-1 (H). Unless a written response
                   and supporting memorandum are filed and served by the date specified, the Court may
                   deem any opposition waived, treat the motion as conceded, and issue an order granting the
                   requested relief without further notice or hearing. If you mail your response to the court

Brad M. Barna, Esq. VSB No. 88993
Chadwick, Washington, Moriarty, Elmore &
Bunn, P.C.
Lakeside Homeowners Association, Inc.
3201 Jermantown Rd., Suite 600
Fairfax, VA 22030
Ph. (703) 352-1900 Fax. (703) 352-5293
bbarna@chadwickwashington.com
        Case 19-12330-KHK                  Doc 13   Filed 08/01/19 Entered 08/01/19 11:11:31        Desc Main
                                                    Document     Page 5 of 5


                   for filing, you must mail it early enough so the court will receive it on or before the date
                   stated above. You must also mail a copy to the persons listed below.

                   Attend the hearing scheduled to be held on August 15, 2019 at 9:30 AM at Judge Kindred’s
                   Courtroom, 200 S. Washington St., Courtroom III, Alexandria, VA 22314. If no timely
                   response has been filed opposing the relief requested, the court may grant the relief without
                   holding a hearing.

                  A copy of any written response must be mailed to the following persons:

                                              Lakeside Homeowners Association, Inc.
                                              c/o Chadwick, Washington, Moriarty, Elmore & Bunn, P. C.
                                              3201 Jermantown Road, Suite 600
                                              Fairfax, VA 22030

               With a copy to:                Clerk of Court
                                              United States Bankruptcy Court
                                              200 South Washington Street
                                              Alexandria, VA 22314

                                              Thomas P. Gorman, Chapter 13 Trustee
                                              300 N. Washington Street, Suite 400
                                              Alexandria, VA 22314

                If you or your attorney do not take these steps, the court may decide that you do not
         oppose the relief sought in the motion or objection and may enter an order granting that relief.


                                                     CERTIFICATE OF SERVICE

                I hereby certify that a copy of the foregoing Notice of Motion to Confirm No Stay in Effect
         Pursuant to 11 U.S.C. § 362 (c)(4)(A)(ii) and Notice of Scheduled Hearing was sent this 1st day of
         August 2019, via electronic notice to the following:
                   Thomas P. Gorman,                            Martin C. Conway, Esq.
                   300 N. Washington Street, Ste. 400           12934 Harbor Drive, Suite 107
                   Alexandria, VA 22314                         Woodbridge, Virginia 22192
                   Chapter 13 Trustee                           Debtor’s Attorney

         And to all other parties registered to receive notice via CM/ECF.


                                                            By: /s/ Brad M. Barna
                                                            Brad M. Barna


Brad M. Barna, Esq. VSB No. 88993
Chadwick, Washington, Moriarty, Elmore &
Bunn, P.C.
Lakeside Homeowners Association, Inc.
3201 Jermantown Rd., Suite 600
Fairfax, VA 22030
Ph. (703) 352-1900 Fax. (703) 352-5293
bbarna@chadwickwashington.com
